EXHIBIT 10.7 1 2 3 18. Upon entry of the Order approving this Stipulation, the Action shall be dismissed in its entirety, with the Court retaining jurisdiction to enforce the terms of the Stipulation and Order by ex parte application, judgment, motion or other proceeding under Section 664.6 of the California Code of Civil Procedure. 4 5 6 IT IS SO STIPULATED: 7 8 DATED:July 23, 2013 IRONRIDGE GLOBAL IV, LTD. 9 10 By:/s/David Sims 11 David Sims, Director 12 13 DATED:July 23, 2013 INCITE LAW GROUP 14 15 By: /s/ Mark A. Vega, 16 Mark A. Vega, Attorneys for Plaintiff 17 18 DATED:July 23, 2013 GREEN INNOVATIONS, LTD. 19 20 By: /s/ Phillip C. Rundle Phillip C. Rundle, Chief Executive Officer 21 By: /s/ Bruce Harmon 22 Bruce Harmon, Chief Financial Officer 23 DATED:July 23, 2013
